DETAILED ACTION
Following applicant’s amendment filed 5/03/2021, claims 20-35 and 37-39 are pending with claims 29-35, 37 and 38 withdrawn from consideration.  Claims 20-28 and 39 are treated on their merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudnianyn et al. (WO 2013/001190).
Regarding Claim 20, Rudnianyn discloses a protective and/or handling cover (generally at 1; Figures 14-17 especially) for a tap of a gas cylinder assembly (shown in use in Figures 15-17), said protective and/or handling cover comprising: a housing 1 for receiving the tap (provides an internal volume for a valve), with a front face (the face with opening 13 as best shown in Figures 1 and 3), a rear face (the opposite face having handle 10 extending therefrom), and a top face with an opening (upper face indicated at 19 in Figure 3 and 39 in Figure 14 having an opening as best shown in Figures 1-3 and 14) for receiving a flow and/or pressure selector of the tap (the opening described above is at least capable of receiving a flow and/or pressure selector); a first handle (5, 7; Figures 4 and 5 especially) located at the top of the housing for handling the gas cylinder assembly (as shown in Figure 14); and a second handle (lower handle 10 as shown in Figure 14) located on the rear face of the housing (as described above), for handling the gas cylinder assembly, said second handle 10 comprising a rod (portion indicated at 10 in Figure 14 is a rod) forming with a portion of the housing a slot (opening above the handle 10) so that said rod can be grasped and encircled through said slot by the fingers of an operator (an operator is capable of encircling the rod with his or her fingers via the slot); wherein the portion of the housing forming the slot (the portion just above the slot, indicated at region 14 in Figure 14) forms a continuous 5, 7 forms an arch in line with the opening in the top face of the housing (i.e. there is a line which can be drawn from the first handle 5, 7 to the opening in the top face 19, 39; this limitation of “in line” does not require the first handle and the opening to be vertically aligned as argued by applicant; instead the term “in line” merely requires that a line exists between the claimed elements).
Rudnianyn does not disclose the continuous resting surface extends vertically over at least 50mm and horizontally over at least 50mm.
However, the selection of particular dimensions of the protective cover is seen to be a matter of engineering design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rudnianyn such that the continuous resting surface is any desired size, including extending vertically over at least 50mm and horizontally over at least 50mm, for the purpose of accommodating a particular valve and cylinder.  It is noted that such a modification is seen as a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Regarding Claim 21, Rudnianyn does not disclose the continuous resting surface extends vertically over at least 60mm.
However, the selection of particular dimensions of the protective cover is seen to be a matter of engineering design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rudnianyn such that the continuous resting surface is any desired size, including extending vertically over at least 60mm, for the purpose of accommodating a particular valve and cylinder.  It is noted that such a modification is seen as a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Regarding Claim 22, Rudnianyn does not disclose the continuous resting surface extends horizontally over at least 60mm.
However, the selection of particular dimensions of the protective cover is seen to be a matter of engineering design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rudnianyn such that the continuous resting surface is any desired size, including extending horizontally over at least 60mm, for the purpose of accommodating a particular valve and cylinder.  It is noted that such a modification is seen as a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Regarding Claim 23, Rudnianyn does not disclose the particular cross-section of the rod and therefore does not disclose the rod of the second handle has a cross-sectional profile that is polygonal with rounded corners.
However, Rudnianyn teaches the cross-section of the first handle 5 includes a rod (man portion of 5 as shown in Figures 4-7 especially) has a cross-sectional profile that is polygonal with rounded corners (as best shown in Figure 7, the main portion of 5 is rectangular in cross-section with rounded corners at the upper and lower outer ends).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rudnianyn such that the rod of the second handle has a cross-sectional profile that is polygonal with rounded corners as taught by the first handle of Rudnianyn for the purpose of utilizing a shape known in the art to be suitable for handles of valve protectors.
Regarding Claim 24, Rudnianyn further discloses an opening 13 on the front face, for receiving a dial or display of the tap (this opening at least capable of receiving a dial or display), the rod of the second handle being located at a height of said opening on the front face (this is seen to be achieved because during normal use the cylinder may be tipped at an angle, such as in Figure 15; therefore, during such a normal tipped orientation, there is a configuration at which the rod is located at a height of the opening 13).
Regarding Claim 25, Rudnianyn further discloses the rod (portion indicated at 10 in Figure 14 is a rod) of the second handle extends generally horizontally below the continuous resting surface (as shown in Figure 14).
Regarding Claim 26, Rudnianyn does not disclose the particular dimensions of the slot and therefore does not disclose the slot has an average width comprising: between 10mm and 20mm.
However, the selection of particular dimensions of the protective cover is seen to be a matter of engineering design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rudnianyn such that the slot is any desired size, including an average width between 10mm and 20mm, for the purpose of accommodating a particular valve and cylinder.  It is noted that such a modification is seen as a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Regarding Claim 27, Rudnianyn further discloses a horizontal section of the continuous resting surface (the surface above the slot extends in a horizontal direction as shown in Figure 14) shows a curved profile (the surface above the slot is part of the annular housing and is curved accordingly as shown in Figure 14) with a convexity oriented rearwards (the surface above the slot which extends as part of the annular housing necessarily has a convexity oriented rearwards as it is arc shaped).  
Rudnianyn does not disclose the curved profile with a convexity oriented rearwards with an average radius comprising: between 80mm and 160mm.
However, the selection of particular dimensions of the protective cover is seen to be a matter of engineering design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rudnianyn such that the continuous resting surface has any desired convexity, including a convexity with an average radius between 80mm and 160mm, for the purpose of accommodating a particular valve and cylinder.  It is noted that such a modification is seen as a mere change in size/proportion and it has been generally held 
Regarding Claim 28, Rudnianyn further discloses the rod (portion indicated at 10 in Figure 14 is a rod) of the second handle has a rear face (i.e. the outwardly facing face) that is aligned with the continuous resting surface (the rear face of the rod and the continuous resting surface are seen to be “aligned” at least because they both define a portion of the slot and are therefore aligned along the height of the slot as shown in Figure 14).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudnianyn et al. (WO 2013/001190) in view of Burgess et al. (US Patent Application 2009/0050218).
Regarding Claim 39, Rudnianyn discloses a gas cylinder assembly (cylinder as shown in Figures 15-17), comprising: a gas cylinder (cylinder shown in Figures 15-17); a tap mounted on the gas cylinder (valve within the internal volume of the protective cap; para. 0033 of the machine translation); a protective and/or handling cover housing the tap (generally at 1; Figures 14-17 especially) and comprising: a housing 1 for receiving the tap (provides an internal volume for a valve), with a front face (the face with opening 13 as best shown in Figures 1 and 3), a rear face (the opposite face having handle 10 extending therefrom) and a top face with an opening (upper face indicated at 19 in Figure 3 and 39 in Figure 14 having an opening as best shown in Figures 1-3 and 14); a first handle (5, 7; Figures 4 and 5 especially) located at the top of the housing for handling the gas cylinder assembly (as shown in Figure 14); a second handle (lower handle 10 as shown in Figure 14) located on the rear face of the housing 10 comprising a rod (portion indicated at 10 in Figure 14 is a rod) forming with a portion of the housing (the rod is connected to the remainder of the housing as shown in Figure 14) a slot (opening above the handle 10) so that said rod can be grasped and encircled through said slot by the fingers of an operator (an operator is capable of encircling the rod with his or her fingers via the slot); wherein the portion of the housing forming the slot (the portion just above the slot, indicated at region 14 in Figure 14) forms a continuous surface that extends vertically (this surface is a “continuous surface” as shown in Figure 14 and also extends vertically as shown in Figure 14; it is noted that this limitation does not require the surface to extend only vertically as argued by applicant; instead, this surface extends in a direction which includes a vertical component and therefore is readable as extending vertically) so as to form a resting surface for the operator's hand (the surface is at least capable of accommodating an operator’s hand).
Although Rudnianyn does disclose the use of a valve with the cylinder, Rudnianyn does not disclose the gas cylinder with a top collar; a tap mounted on the collar of the gas cylinder, with a flow and/or pressure selector; the opening of the top face receiving the flow and/or pressure selector of the tap; and the cover is attached directly to the tap.
Burgess teaches a gas cylinder and further teaches the gas cylinder 150 with a top collar (top collar with female threads to couple with male threads 210 as shown in Figure 4); a tap (gas control device 102) mounted on the collar of the gas cylinder (via threads 210), with a flow and/or pressure selector (handwheel 110 provides a flow 110 of the tap (opening for 110 is provided in a top face of the cover as shown in Figures 1, 4 and 5); and the cover is attached directly to the tap (as best shown in Figure 5; portions of the cover 105 are attached directly against the tap, including at 425 and 110 of the tap).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rudnianyn such that the cylinder includes a top collar with the tap mounted to the top collar and the cover mounted to the tap, and a flow selector received in the opening of the top face of the cover as taught by Burgess for the purpose of providing a specific mounting configuration of the tap desired by Rudnianyn.
Rudnianyn further does not disclose the continuous resting surface extends vertically over at least 50mm and horizontally over at least 50mm.
However, the selection of particular dimensions of the protective cover is seen to be a matter of engineering design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rudnianyn such that the continuous resting surface is any desired size, including extending vertically over at least 50mm and horizontally over at least 50mm, for the purpose of accommodating a particular valve and cylinder.  It is noted that such a modification is seen as a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Response to Arguments
Applicant's arguments filed 5/03/2021 have been fully considered but they are not persuasive.  Applicant argues that the portion of the cap of Rudnianyn indicated by element 14 in Figure 14 shows a very limited height and therefore fails to extend vertically as claimed.  These arguments are not persuasive because this portion of the cap does extend vertically as shown in Figure 14.  Applicant argues that an operator’s hand cannot rest on the surface relied upon in the rejection.  These arguments are not persuasive because this limitation merely requires a surface that an operator can place his or her hand upon.  The surface 14 is at least capable of having an operator’s hand placed thereon.
Applicant further argues that the first handle 5, 7 of Rudnianyn fails to form an arch “in line with the opening” because it is offset from the opening.  Applicant argues that the term “upright” in claim 20 means more than “above” and implies a vertical alignment.  These arguments are not persuasive because the term “upright” is no longer in the claim.  Additionally, the limitation “in line with” does not require a vertical alignment as argued by applicant.  There is nothing particular about the phrase “in line with” which requires a vertical arrangement and such an interpretation would be overly narrow.  As described in the rejection above, the first handle is seen to be in line with the opening in the top surface (even if that “line” is not a vertically oriented line).  In the event of further amendments, it is noted that previously cited Swain (US 7703821) teaches an upper handle 12
Applicant further argues that Rudnianyn fails to teach the claimed dimensions of the continuous resting surface and such modifications would not have been obvious.  These arguments are not persuasive because merely enlarging the cover, such as to cover larger valve arrangements, would result in the claimed dimensions.  Applicant’s arguments regarding the other modifications necessary are not persuasive because, as described above, the entire cover can merely be made larger.  Such a modification would enlarge all of the surfaces, including the surface indicated by element 14.  Finally, choosing particular dimensions of the cover is seen to be within the level of routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753